Per Curiam.
Tbis cause was submitted to tbis court for final decision at tbe last December term. We find tbat it is submitted upon a written transcript of the record of tbe proceedings of tbe district court, and upon tbe original translation of tbe reporter’s sbort-band notes. No part of tbe record or evidence has been abstracted and printed. We have a printed argument of seven pages by the attorneys for defendants, but nothing from tbe attorney general. The record is voluminous, containing nearly two hundred pages. Tbe case *85was not in a condition for submission when it was sent to us, and of this fact we had no knowledge. The rules in regard to printed abstracts may, under rule 101, be waived or suspended upon a proper showing.
When this waiver is asked on the ground of the poverty of the appellant, the fact of his inability to pay for the printing must be shown by affidavits, and counsel must further show, by affidavit or professional statement, that there is ■merit in the appeal. The requirements of rule 101 must be ■complied with. We have in no casg waived the rule requiring an abstract. When the requirement for printing* is waived, an abstract in writing, or caligraphic writing, must be prepared and submitted to the attorney general. Upon his approval or amendment of such abstract the cause may be submitted. Arguments in print or writing are to be filed as in other cases.
We will not dismiss the appeal in this case, but will rather set aside the submission, thus giving the defendants an opportunity to present the case in the manner prescribed by the rules. It is therefore ordered that the submission of the cause be
Set Aside.